Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to Applicant’s amendment filed on 5/20/22 and IDS filed on 5/26/22.
	The amended specification filed on 5/20/22 is approved.
	Claims 1, 4, 5, 16 and 20 have been amended.
	Claims 3, 19, and 23 have been canceled.  
	Claims 6-15 have been withdrawn as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/22 was filed after the mailing date of the present application on 10/3/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 6-15.
Allowable Subject Matter
Claims 1, 2, 4-5, 16-18, 20-22 and 24 are allowed.  Claims 1, 4, 5, 16 and 20 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of independent amended claim 1 (original claim 1 combined with original canceled claim 3), independent amended claim 4, independent amended claim 5 (original claim 5 combined with original canceled claim 3), independent amended claim 16 (original claim 16 combined with original canceled claim 19) and independent amended claim 20 (original claim 20 combined with original canceled claim 23) have been stated in the office action sent on 3/7/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824